DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2022.
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on November 21, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Office to search and examine all of the claims together because all of the claims relate to measuring the concentration of creatinine using one or more calibration solutions.  This is not found persuasive because:
The inventions have acquired separate statuses in the art in view of their different statutory categories (Group I is a process, whereas Group II is an apparatus);
The inventions have acquired separate statuses in the art due to their recognized divergent subject matter (Group I is a method for calibrating a device for measuring creatinine, whereas Group II is a package containing instructions, which is merely printed matter);
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (Group I would require a search in at least CPC G01N 27/3274 along with a unique text search, whereas Group II would require a search in at least CPC G01N 33/4875 along with a unique text search);
The prior art applicable to one invention would likely not be applicable to another invention (prior art applicable to Group II would focus on a package containing printed matter instructions, which would likely not be applicable to Group I); and/or
The inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Thus, there would be a serious search and/or examination burden if restriction were not required. The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1-19 are pending in the application. Claims 14-19 are withdrawn, and claims 1-13 are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“[T]he measuring device” in lines 6 and 10 of the claim should read “the device for measuring” for consistency, or “a device for measuring” in line 1 of the claim should read “a measuring device” for consistency.
In lines 7 and 9 of the claim, “the calibration solutions” should read “the one or more calibration solutions” for consistency.
In line 11 of the claim, “the calculated concentrations” should read “the calculated concentration” for consistency.
Appropriate correction is required.
Claims 2-5 are objected to because of the following informalities:  
The limitation “the measuring device” in claims 2-5 should read “the device for measuring” for consistency if line 1 of claim 1 recites “a device for measuring.”
The limitation “one or more of the calibration solutions” in claims 2-4 should read “the one or more calibration solutions” for consistency.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the calibration solutions” in line 3 of the claim should read “the one or more calibration solutions” for consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
In line 2 of the claim, “the measuring device” should read “the outputs of the measuring device” or “the outputs of the device for measuring” (if line 1 of claim 1 recites “a device for measuring”) for consistency.
In line 3 of the claim, “concentrations” should read “concentration” for consistency.
In line 3 of the claim, “Cr and Crn” should read “Cr and/or Crn” for consistency.
In lines 3-4 of the claim, “the measuring devices” should read “the measuring device” or “the device for measuring” (if line 1 of claim 1 recites “a device for measuring”) for consistency.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
In line 2 of the claim, “the calculated sensitivities” should read “the calculated sensor sensitivities” for consistency.
In lines 2-3 of the claim, “the measuring devices” should read “the measuring device” or “the device for measuring” (if line 1 of claim 1 recites “a device for measuring”) for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163(I) states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163(II)(A)(3)(a)(ii). While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gosteli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
Claim 1 recites the limitation “calculating the concentration of Cr and/or Crn in the calibration solutions at an end time using a temperature model, wherein the temperature model indicates changes in temperature of the calibration solutions from the initial time to the end time” in lines 7-9 of the claim. Applicant does not have possession of all possible temperature models, but rather a possession of a process where an initial concentration is known, temperatures are tracked over time, and these tracked temperatures are used to recalculate the concentrations based on the Arrhenius equations (see para. [0057]-[0060] of the instant specification).
Although, the specification discloses temperature models based on the Arrhenius equation that are encompassed by the claim, combined with the knowledge in the art, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of other temperature models would have the properties necessary for calculating concentrations of creatine and /or creatinine. Based on the lack of knowledge and the predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus based on the disclosure. Claims 2-13 are rejected as dependent thereon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “method for calibrating a device for measuring” in line 1 of the claim. It is unclear what is meant by “calibrating” because Applicant is only claiming a process of determining a relationship between the outputs and calculated concentrations using the effect of temperature over time, and does not claim any calibration steps. Claims 2-13 are rejected as dependent thereon.
Claim 1 recites the limitation “an end time” in lines 7-8 of the claim. It is unclear whether this recitation of “an end time” is the same or different from the previous recitation in line 6 of the claim. Claims 2-13 are rejected as dependent thereon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, respectively, of copending Application No. 15/533,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 1-5 are anticipated by copending application claims 1-5. Copending application claims 1-5 are fully encompassed by instant application claims 1-5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1). Claim 1 of Kjaer does not require determining the temperature model by receiving measurements of the changes in temperature of the calibration solutions from a temperature probe from the initial time to the end time, of instant claim 6, or wherein said received measurements are recorded measurements, of instant claim 7. However, Berner teaches a method for measuring the concentration of target chemical analytes present in a biological system (abstract) like that of Kjaer. Berner teaches a temperature sensor that is used to monitor changes in temperature over time to obtain temperature measurements (col. 19, lns. 66- 67, col. 20, lns. 6-9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method Kjaer to incorporate a temperature sensor that obtains temperature measurements as taught by Berner because the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (Berner, col. 16, lns. 29-30, col. 20, lns. 1-10).
This is a provisional nonstatutory double patenting rejection.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1). Claim 1 of Kjaer does not require wherein said determining the temperature model comprises calibrating the received measurements of the changes in temperature with a second temperature probe. However, Berner teaches a method for measuring the concentration of target chemical analytes present in a biological system (abstract) like that of Kjaer. Berner teaches that a maximum temperature change over time threshold value or an absolute temperature threshold criteria that is monitored with a temperature sensing device can be used in a data screen to invalidate a measurement (col. 19, ln. 67, col. 20, lns. 1-12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kjaer to perform data screening as taught by Berner because then the signals that are identified as poor or incorrect may be discarded or otherwise corrected in order to maintain data integrity (Berner, col. 19, lns. 37-40).
This is a provisional nonstatutory double patenting rejection.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 9 is anticipated by copending application claim 1. Copending application claim 1 is fully encompassed by instant application claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/533,692 (hereinafter “Kjaer”) in view of Berner et al. (US 6,233,471 B1). Kjaer does not require receiving temperature measurements after the end time and updating the calculated sensor sensitivities of the measuring device using the temperature measurements received after the end time. However, Berner teaches that transient changes in temperature can occur during or between measurement cycles (col. 19, lns. 62-63), and that the temperature sensor is used to monitor changes in temperature over time to base a temperature correction algorithm which indicates how sensitive the current of the sensor is to changes in temperature (col. 19, lns. 66-67, col. 23, lns. 8-32 & 52-55). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Kjaer to monitor the temperature between cycles and determine the sensitivity of the sensor as taught by Berner because it can reduce the temperature-related effects on the signal (Berner, col. 23, lns. 2-7).
This is a provisional nonstatutory double patenting rejection.
Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14, respectively, of copending Application No. 15/533,692 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 11-13 are anticipated by copending application claims 12-14. Copending application claims 12-14 are fully encompassed by instant application claims 11-13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for calibration a device for measuring the concentration of creatinine using one or more calibration solutions, the method comprising calculating the concentration of Cr and/or Crn in the calibration solutions at an end time using a temperature model and determining a relationship between the outputs of the measuring device and the calculation concentrations of Cr and/or Crn, which describes mental steps of comparing known concentrations to an unknown concentration.
The limitation of calculating the concentration of Cr and/or Crn in the calibration solutions at an end time using a temperature model and determining a relationship between the outputs of the measuring device and the calculated concentrations of Cr and/or Crn, as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind because a comparison can be performed in the human mind. Nothing in the claim precludes the step from practically being performed in the mind. The “calculating” and “determining” language in the context of the claim encompasses the user mentally calculating the concentration and determining the relationship. If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the limitations of calculating the concentration of Cr and/or Crn in the calibration solutions at an end time using a temperature model and determining a relationship between the outputs of the measuring device and the calculated concentrations of Cr and/or Crn, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts such as mathematical relationships and calculations. The “calculating” and “relationship” language in the context of the claim encompasses mathematical calculations and relationships that can be performed by a user. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional element steps (receiving concentrations at an initial time and receiving outputs of the measuring device at an end time) required for the comparison do not add meaningful limitations to the method as they are merely steps used to obtain the known and unknown concentrations. These steps are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea as they are insignificant extra-solution activity. MPEP § 2106.05(g). The claim is directed to abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to the additional element steps receiving concentrations at an initial time and receiving outputs of a measuring device at an end time, the steps do not amount to significantly more than the abstract idea because they are mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood, routine, and conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Zelin et al. (US 2009/0119047 A1) (provided in Applicant’s IDS filed on October 25, 2021) teaches that the sensors are first contacted with known concentrations of a calibrant fluid (para. [0035] & [0125]) and that the thermal and temporal stress of the sensor is monitored (Fig. 22, para. [0135]); Martin et al. (US 2013/0002279 A1) (provided in Applicant’s IDS filed on October 25, 2021) teaches storing chips at specific temperatures and tested at certain times for impedance of all the samples (Figs. 3A-3B, para. [0065]-[0066]); Berner et al. (US 6,233,471 B1) (provided in Applicant’s IDS filed on October 25, 2021) teaches continually or continuously measuring the concentration of an analyte present in a biological system by deriving a raw signal therefrom, wherein the raw signal is related to the analyte concentration (col. 2, lns. 32-37). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claims 2-13 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ABL800 FLEX Reference Manual, Radiometer, pp. 1-1 - 7-18 (2012) (hereinafter “Manual”) (provided in Applicant’s IDS filed on October 25, 2021) in view of Zelin et al. (US 2009/0119047 A1) (provided in Applicant’s IDS filed on October 25, 2021).
Regarding claim 1, Manual teaches a method for calibrating a device for measuring the concentration of creatinine using one or more calibration solutions (calibrating the Crea A and Crea B electrodes in a two-electrode system for measuring concentration of creatinine using Calibration Solutions 1 and 2, pg. 2-23, first paragraph, Introduction, pg. 2-25, first and second paragraphs, Calibration material), the method comprising:
receiving concentrations at an initial time of creatine, Cr, and/or creatinine, Crn of the one or more calibration solutions (the precise start concentrations of creatine and creatinine are contained in the barcodes of the Calibration Solutions 1 and 2, pg. 2-25, first through third paragraphs, Calibration material);
receiving outputs of the measuring device at an end time (current signals from the Crea A electrode and the Crea B electrode of the two-electrode system, pg. 2-23, first and second paragraphs, Introduction, pg. 2-26, tenth and twelfth paragraphs, Sensitivity, pg. 2-27, fourth paragraph, Sensitivity).
Manual teaches calculating the concentration of Cr and/or Crn in the calibration solutions at an end time (calculating concentrations of creatine and creatinine in Calibration Solution 1, and calculating concentration of creatine in Calibration Solution 2, pg. 2-26, fourth and fourteenth through seventeenth paragraphs, Sensitivity, pg. 2-27, sixth paragraph, Sensitivity). Manual teaches that there is an equilibrium reaction between creatinine and creatine in aqueous solution, and that the nominal concentrations of creatinine and creatine in the calibration solutions vary with time and temperature (pg. 2-26, second through fourth paragraph, Sensitivity). 
Manual fails to teach using a temperature model, wherein the temperature model indicates changes in temperature of the calibration solutions from the initial time to the end time.
Zelin teaches a method of contacting a plurality of electrochemical creatinine sensors with a calibrant fluid and determining a calibration parameter associated with a concentration of creatinine in the calibrant fluid (Fig. 1, para. [0035]-[0036], [0125]). Zelin teaches a graphical representation of a plot of creatinine sensors tested with control fluid after various storage times at different temperatures (Fig. 30, para. [0080]), and that the data from Fig. 30 can be illustrated as an Arrhenius plot for creatinine (Fig. 31, para. [0081] & [0150]). Zelin teaches that rates of change of concentration over time at all temperatures can be predicted from the Arrhenius equation, allowing for the correlation of short-duration, high-temperature experiments to long-duration, low-temperature experiments (para. [0150]). Zelin teaches that the concentration readings of creatinine can be predicted at various storage temperatures over time (para. [0151]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the calculation of concentration of Manual to include using a temperature model as taught by Zelin because the rates of change of concentration of creatinine over time at all temperatures can then be predicted which allows for the correlation of short-duration, high-temperature experiments to long-duration, low-temperature experiments (Zelin, Figs. 30-31, para. [0150]-[0151]). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
Modified Manual teaches determining a relationship between the outputs of the measuring device and the calculated concentrations of Cr and/or Crn (determining a relationship between the current signals of the Crea A and Crea B electrodes of the two-electrode system and the concentration of creatine and creatinine, pg. 2-26, Sensitivity, pg. 2-27, Sensitivity).
Regarding claim 2, Modified Manual teaches wherein the measuring device includes a sensor for measuring creatine in one or more of the calibration solutions (the Crea A and Crea B electrodes detect creatine in the Calibration Solution 2, pg. 2-24, third paragraph, Description, pg. 2-25, second paragraph, Calibration material).
Regarding claim 3, Modified Manual teaches wherein the measuring device includes a sensor for measuring creatinine in one or more of the calibration solutions (the Crea B electrode detects creatinine in the Calibration Solution 1, pg. 2-24, third paragraph, Description, pg. 2-25, first paragraph, Calibration material).
Regarding claim 4, Modified Manual teaches wherein the measuring device includes a sensor for measuring creatine and creatinine in one or more of the calibration solutions (the Crea B electrode detects both creatine and creatinine in the Calibration Solutions 1 and 2, pg. 2-24, third paragraph, Description, pg. 2-25, first and second paragraphs, Calibration material).
Regarding claim 5, Modified Manual teaches wherein the measuring device is an amperometric measuring device (the two-electrode system has a voltage applied, and the current through the electrodes is measured by an ammeter, the current being proportional to the amount of creatinine and creatine, pg. 2-23, first paragraph, Introduction, pg. 2-23, last paragraph, Description, pg. 2-24, sixth paragraph, Description).
Regarding claim 9, Modified Manual teaches wherein the determining a relationship between the measuring device outputs and the calculated concentrations of Cr and Crn comprises calculating sensor sensitivities of the measuring devices (the sensitivities of the Crea A and Crea B electrodes are calculated based on a relationship between the current signals of the Crea A and Crea B electrodes of the two-electrode system and the concentration of creatine and creatinine, pg. 2-26, Sensitivity, pg. 2-27, Sensitivity).
Regarding claim 11, Modified Manual teaches wherein the end time is greater than 14 days after the initial time (Fig. 30 shows a time of up to 10 months, Zelin, see modification supra).
Regarding claim 12, Modified Manual teaches a computer readable medium comprising instructions (calibration solution bottles comprise barcodes which can be read into the analyzer using the barcode reader, pg. 1-7, Calibration materials table, pg. 2-25, third paragraph, Calibration material).
The limitation “when executed by one or more processors of an electronic device, cause the electronic device to operate in accordance with the method as claimed in claim 1” is an intended use limitation. Examiner notes that “one or more processors” and “an electronic device” are not positively recited elements of the claim, and therefore, are not elements of the claimed computer readable medium. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114. The barcodes disclosed by Manual teach all of the structural limitations of the claim and thus is configured for and capable of performing the claimed functional limitations. Examiner further notes that Modified Manual teaches the method of claim 1 as recited supra.
Regarding claim 13, Modified Manual teaches an electronic device (ABL800 FLEX analyzer, pg. 6-51, first paragraph) comprising:
one or more processors (computer of the ABL800 FLEX analyzer, pg. 6-22, first paragraph, Calculated versus estimated parameters); and
memory comprising instructions (calibration data is stored in the computer/analyzer, pg. 1-4, last paragraph, pgs. 3-11 and 3-13, so the analyzer comprises a memory suitable for data storage and for the method taught in Manual).
The limitation “when executed by one or more of the one or more processors cause the electronic device to operate in accordance with the method claimed in claim 1” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114. The ABL800 FLEX analyzer, computer, and memory disclosed by Manual teach all of the structural limitations of the claim and thus are configured for and capable of performing the claimed functional limitation. Examiner further notes that Modified Manual teaches the method of claim 1 as recited supra.
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manual in view of Zelin as applied to claims 1 and 9 above, and further in view of Berner et al. (US 6,233,471 B1) (provided in Applicant’s IDS filed on October 25, 2021).
Regarding claim 6, Modified Manual teaches the limitations of claim 1 as recited supra. Modified Manual fails to teach determining the temperature model by receiving measurements of the changes in temperature of the calibration solutions from a temperature probe from the initial time to the end time, of instant claim 6, wherein said received measurements are recording measurements, of instant claim 7, and wherein said determining the temperature model comprises calibrating the received measurements of the changes in temperature with a second temperature probe, of instant claim 8.
Berner teaches a method for measuring the concentration of target chemical analytes present in a biological system (abstract). Berner teaches a temperature sensor that is used to monitor changes in temperature over time in collection reservoirs to enable temperature correction of sensor signals (col. 16, lns. 27-30, col. 19, lns. 66- 67, col. 20, lns. 13-17). Berner teaches a calibration step of calibrating the sensor to correct for signal differences (col. 3, lns. 60-67, col. 12, lns. 35-44, col. 28, lns. 14-18). Berner teaches that the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (col. 16, lns. 29-30, col. 20, lns. 1-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Manual to incorporate a temperature sensor to monitor the temperature of calibration solutions as taught by Berner because the temperature sensor can enable temperature correction of sensor signals or provide a threshold criteria that can invalidate a measurement (Berner, col. 16, lns. 29-30, col. 20, lns. 1-10). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the temperature sensor of Modified Manual to include a second temperature sensor in order to confirm the precision of the temperature sensors.
Berner teaches that temperature fluctuations occur in the biological system which contains a sample to be contained in the collection reservoirs (col. 6, lns. 26-28, col. 22, lns. 66-67). Berner teaches that temperature measurements are taken at each measurement time point within the measurement cycle, and this information can be used to base a temperature correction algorithm which adjusts the background current at every time point depending on the difference in temperature between that time point and the temperature when the previous background current was measured (col. 23, lns. 12-19). Berner teaches that the temperature correction step corrects the effect that temperature fluctuations or differences may have on the signal (col. 23, lns. 2-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Manual to include calibrating the temperature measurements with a second temperature sensor as taught by Berner because it can correct the effect that temperature fluctuations or differences may have on the signal (Berner, col. 23, lns. 2-10).
Regarding claim 10, Modified Manual teaches updating the calculated sensitivities of the measuring devices (the sensitivities of the Crea A and Crea B electrodes are calculated based on a relationship between the current signals of the Crea A and Crea B electrodes of the two-electrode system and the concentration of creatine and creatinine, pg. 2-26, Sensitivity, pg. 2-27, Sensitivity). Modified Manual fails to teach receiving temperature measurements after the end time and using the temperature measurements received after the end time to update the calculated sensitivities.
Berner teaches that temperature fluctuations occur in the biological system which contains a sample to be contained in the collection reservoirs (col. 6, lns. 26-28, col. 22, lns. 66-67). Berner teaches that transient changes in temperature can occur during or between measurement cycles (col. 19, lns. 62-63), and that the temperature sensor is used to monitor changes in temperature over time to base a temperature correction algorithm which indicates how sensitive the current of the sensor is to changes in temperature (col. 19, lns. 66-67, col. 23, lns. 8-32 & 52-55). Berner teaches that the temperature corrections can be used to reduce temperature-related effects on the signal (col. 23, lns. 2-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Manual to monitor the temperature between cycles and determine the sensitivity of the sensor as taught by Berner because it can reduce the temperature-related effects on the signal (Berner, col. 23, lns. 2-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Todd et al. (US 2016/0033340 A1): a method for calibrating a sensor of a monitoring apparatus for monitoring an analyte concentration in a body fluid sample of a patient in which a temperature-dependent drift model is derived for the sensor (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795